Jackson, Judge.
In this case both sides excepted. The action was ejectment to recover two hundred and fifty-one acres of land. The jury found fifty-one acres for the plaintiffs, and two hundred acres for the defendant. Braswell & Son were the plaintiffs, and Cooper the defendant. Cooper excepted to the finding for plaintiffs of fifty-one acres; and Braswell & Son excepted because the jury and court below did not give them the other two hundred acres. Both bills of exception were argued together here, and will be disposed of as one ease.
The whole tract of two hundred and fifty-one acres was sold by Cooper to Braswell & Son, for goods, liquors, etc., furnished him, and money borrowed from them, at fifteen per cent, on goods and money. The deed, an abstract of which was in the declaration (which was in the statutory form), was made 8th of July, 1875; and was made to embrace two prior deeds, one for fifty-one acres, executed on the 29th of December, 1874, and the other for two hundred acres, executed 12th of March, 1875.
The plaintiffs introduced the deed of July, 1875; the defendant the other two. There was evidence going to show usury in the whole transaction up to November, 1875, when the note of one thousand dollars, covering accounts and borrowed money, was due ; which note was secured by the sale of the land. The evidence of usury was conflicting, but the jury found that there was usury, and set aside the deeds of March and July, 1875, and set up the deed of December, 1874, in accordance with the charge of the court.
We think that if there was usury, which the jury found to be so, the verdict and judgment are right.
Erom February 13, 1873, up to 24th of February, 1875, *618there was no law against usury in this state; and with the repeal of the usury laws, the act annulling a deed tainted with usury, we think, was also repealed. Hence the deed of December, 1874, was good.
But the law repealing the usury laws was itself repealed in February, 1875. Hence the deeds tainted with usury, after that time became again illegal, and, as title, void; and thus the deeds of March and July, 1875, if tainted with usury, were. void.
But Cooper, the defendant, contends that the deed of December, 1874, was not in plaintiffs’ declaration in abstract, according to law, and, therefore, plaintiff t could not recover thereon. But Cooper himself introduced it, and the acres embraced in it, were sued for, and a deed was in the declaration which covered it. If the declaration had been in the old form, the demise in Cooper’s .name would have covered these fifty-one acres, and it would not have mattered who introduced the deed. So in this form, as the land was sued for, and the abstract of a deed covering it was in the writ, and as the defendant, Cooper, himself introduced the deed, the recovery was right. He showed title in plaintiffs and out of himself for fifty-one acres.
An ingenious argument was made on behalf of Braswell & Son to cover the two hundred acres, by urging that the repeal of the act repealing the usury laws did not re-enact the law making void deeds tainted with usury. But we think it restored them all. The act of 1873 repealed all— the act of February, 1875, restored all.
We, therefore, affirm the judgment in both cases.